Name: Commission Regulation (EEC) No 1053/83 of 29 April 1983 fixing the import levies on frozen beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 4. 83 Official Journal of the European Communities No L 116/65 COMMISSION REGULATION (EEC) No 1053/83 of 29 April 1983 fixing the import levies on frozen beef and veal Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3145/82 to the quotations and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece (2), and in particular Article 12 (8) thereof, Whereas the import levies on frozen beef and veal were fixed by Regulation (EEC) No 3145/82 (3), as last amended by Regulation (EEC) No 757/83 (4) ; Whereas the guide prices for adult bovine animals to be applied from 6 December 1982 were fixed by Council Regulation (EEC) No 1197/82 of 18 May 1982 (5), the term of validity of which was last extended by Regulation (EEC) No 1024/83 (6) ; HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen beef and veal shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 2 May 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 April 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968, p. 24 . (2) OJ No L 291 , 19 . 11 . 1979 , p. 17 . (3) OJ No L 331 , 26 . 11 . 1982, p. 21 . (4) OJ No L 85, 31 . 3 . 1983, p. 69 . 0 OJ No L 140, 20 . 5 . 1982, p. 26 . (6) See page 3 of this Official Journal . No L 116/66 Official Journal of the European Communities 30 . 4. 83 ANNEX to the Commission Regulation of 29 April 1983 fixing the import levies on frozen beef and veal (') for the period beginning 2 May 1983 (ECU/ 100 kg) CCT heading No Levy  Net weight  02.01 A lib) 1 179,071 02.01 A lib) 2 143,257 (a) 02.01 All b) 3 223,839 02.01 All b) 4 aa) 268,607 02.01 A lib) 4 bb) 11 223,839 (a) 02.01 A II b) 4 bb) 22 (b) 223,839 (a) 02.01 All b) 4 bb) 33 308,003 (a) (') In accordance with Regulation (EEC) No 435/80, levies are not applied to imports into the French overseas departments of products originating in the African, Caribbean and Pacific States or in the overseas countries and territories . (a) Where products are imported under the conditions set out in Article 14 of Council Regulation (EEC) No 805/68 of 27 June 1968 and in provisions adopted for its application, the levy is totally or partially suspended in accordance with those provisions . (b) Entry under this subheading is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities .